Citation Nr: 1225755	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-21 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic temporomandibular joint (TMJ) disorder to include joint pain and popping.  

2.  Entitlement to service connection for a chronic dental disorder to include trauma residuals and radiating tooth pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Infantry Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Chicago, Illinois, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and denied an effective date prior to November 20, 2001, for the award of a 30 percent disability evaluation for the Veteran's chronic bilateral maxillary sinusitis.  In April 2005, the RO denied service connection for chronic bilateral hearing loss disability, chronic tinnitus, a chronic respiratory disorder, a chronic TMJ disorder, and a chronic dental disorder.  

In April 2006, the RO, in pertinent part, denied an increased evaluation for the Veteran's chronic bilateral maxillary sinusitis.  In July 2007, the RO, in pertinent part, granted service connection for PTSD; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of June 21, 2006.  In May 2008, the Board denied service connection for both chronic bilateral hearing loss disability and chronic tinnitus; denied an effective date prior to November 20, 2001, for the award of a 30 percent evaluation for the Veteran's chronic bilateral maxillary sinusitis; and remanded the issues of service connection for a chronic respiratory disorder, a chronic TMJ disorder, and a chronic dental disorder and an increased evaluation for the Veteran's chronic bilateral maxillary sinusitis to the RO for additional action which included issuing a statement of the case (SOC) to the Veteran and his accredited representative which addressed the Veteran's entitlement to an increased evaluation for his chronic bilateral maxillary sinusitis.  

In May 2009, the Appeals Management Center (AMC) granted service connection for chronic bronchitis and assigned a noncompensable evaluation for that disability.  In May 2009, the AMC issued a SOC to the Veteran which addressed the issue of an increased evaluation for his chronic bilateral maxillary sinusitis.  The Veteran did not submit a timely substantive appeal from the denial of an increased evaluation for his chronic bilateral maxillary sinusitis.  Therefore, the issue is not on appeal and will not be addressed below.  In August 2009, the Board again remanded the issues of service connection for both a chronic TMJ disorder and a chronic dental disorder to the RO for compliance with its May 2008 Remand instructions.  

The Board has reframed the issue of service connection for a TMJ disorder and a dental disorder as entitlement to service connection for a chronic TMJ disorder to include joint pain and popping and a chronic dental disorder to include trauma residuals and radiating tooth pain, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Service connection is currently in effect for right maxillary fracture residuals with septal deviation; PTSD; chronic maxillary sinusitis; left abdominal and chest shell fragment wound scar residuals; and chronic bronchitis.  

2.  A chronic TMJ disorder manifested by joint pain and popping has been shown to be etiologically related to the Veteran's service-connected right maxillary fracture residuals with septal deviation.  

3.  A chronic dental disorder has not been shown to have originated during active service.  

4.  A chronic dental disorder has not been objectively shown to be etiologically related to the Veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A chronic TMJ disorder manifested by joint pain and popping was incurred proximately due to or the result of the Veteran's service-connected right maxillary fracture residuals with septal deviation.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2011).  

2.  A chronic dental disorder to include trauma residuals and radiating tooth pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

3.  A chronic dental disorder to include trauma residuals and radiating tooth pain was not incurred proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  In the decision below, the Board grants service connection for a chronic TMJ disorder manifested by joint pain and popping.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In turning to the issue of service connection for a chronic dental disorder to include trauma residuals and radiating tooth pain, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2005 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2005 VCAA notice was issued to the Veteran prior to the April 2005 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the October 2007 SOC and the July 2010 and May 2011 supplemental statements of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations which addressed his claimed chronic dental disorder.  The examination reports are of record.  In October 2006, the Veteran was afforded a hearing before a Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  The Board has remanded the Veteran's claim twice for additional development of the record.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim for service connection for a chronic dental disorder to include trauma residuals and radiating tooth pain.  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right maxillary fracture residuals with septal deviation; PTSD; chronic maxillary sinusitis; left abdominal and chest shell fragment wound scar residuals; and chronic bronchitis.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Chronic TMJ Disorder

The Veteran's service treatment records make no reference to a chronic TMJ disorder.  

At a February 2002 VA examination for compensation purposes, the Veteran complained of TMJ "popping."  The Veteran was diagnosed with "TMJ clicking."  

In the Veteran's December 2004 informal claim for service connection, the accredited representative advanced that service connection for a chronic TMJ disorder was warranted secondary to either the Veteran's combat experiences and/or his service-connected right maxillary fracture residuals.  
At the October 2005 hearing before the DRO, the Veteran testified that he experienced TMJ pain and "problems" secondary to his service-connected right maxillary fracture residuals.  

At a March 2006 VA examination for compensation purposes, the Veteran complained of pain while eating, jaw popping, and difficulty opening his jaw past a certain point.  The examiner observed that:  

There is documentation that this patient was injured while he was in the military in Vietnam.  He appears to be in pain from the residuals of his injuries and I agree with his claim.  

At a February 2009 VA examination for compensation purposes, the Veteran complained of left TMJ "on use."  On examination, the Veteran exhibited "a deviation to the right with a late click on the right TMJ" while opening his mouth.  

An October 2009 VA dental evaluation notes that:  

It is more likely than not that any identified chronic TMJ or the etiology of current oral maxillofacial complaints are related to or increased in severity beyond its natural progression due to his service.  The dental/medical record shows entries that validate [that the Veteran] had trauma to right maxilla and other impact injuries to face during active military service.  

At a July 2010 VA examination for compensation purposes, the Veteran complained of right TMJ popping and discomfort while chewing.  The examiner opined that:  

It is more likely than not that this Veteran's chronic TMJ disorder is associated with the injury suffered during service and increased in severity beyond its natural progression due to his service-connected disability.  

In a March 2011 addendum to the July 2010 VA examination report, the examiner opined that: 

It is the opinion of the author that the right zygoma fracture suffered 8/13/63 (sic) is greater than 50% likely to cause secondary discomfort to the right TMJ.  No TMJ dysfunction is noted but the extent of zygoma fracture & the surgical repair may have (greater than 50%) caused secondary effects on right sinus & possible right superior & lateral pterygoid muscles."  

The Veteran has been found on repeated VA examination to have a chronic TMJ disorder manifested by joint pain and popping secondary to his service-connected right maxillary fracture residuals.  Given such findings and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a chronic TMJ joint disorder manifested by joint pain and popping is now warranted.  

B.  Chronic Dental Disorder

The Veteran asserts that service connection for a chronic dental disorder manifested by radiating tooth pain is warranted secondary to his service-connected right maxillary fracture residuals.  

Initially, the Board observes that the provisions of 38 C.F.R. § 3.381 (2011) direct that:

  (a)  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter.  
  (b)  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  
  (c)  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  
  (d)  The following principles apply to dental conditions noted at entry and treated during service:   (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  
  (2)  Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  
  (3)  Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  
  (4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  
  (5)  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  
  (6)  Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  
  (e)  The following will not be considered for treatment purposes:  
  (1)  Calculus; 
  (2)  Acute periodontal disease; 
  (3)  Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 
  (4)  Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  
  (f)  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  

A December 2008 VA dental treatment record states that the Veteran was eligible for comprehensive dental care and had been enrolled by the VA dental clinic.  Therefore, the Board will construed the Veteran's claim as seeking solely disability compensation benefits for a chronic dental disorder other than treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, calculus, impacted or malposed teeth, and other developmental defects.  

In the Veteran's December 2004 informal claim for service connection, the accredited representative advanced that service connection for a chronic dental disorder was warranted secondary to either the Veteran's combat experiences and/or his service-connected right maxillary fracture residuals.  At the October 2005 hearing before a DRO, the Veteran testified that he experienced chronic tooth pain which radiated into his head secondary to his service-connected right maxillary fracture residuals.  

At the March 2006 VA examination for compensation purposes, the Veteran complained of sensitive teeth and pain when eating.  No chronic dental disorder was diagnosed.  The examiner commented that:

The injuries that [the patient] sustained while in the military have gotten progressively more painful throughout the years.  He now has difficulty breathing, his teeth are very sensitive, and his infra-orbital areas seem slightly swollen & is painful to palpation.  ...  There is documentation that this patient was injured while he was in the military in Vietnam.  He appears to be in pain from the residuals of his injuries and I agree with his claim.  Disclaimer: I am not a psychiatrist, but due to the extreme emotional state that this [patient] presented to me, I believe that he should also be evaluated for PTSD.  

At the February 2009 VA examination for compensation purposes, the Veteran complained of pain on chewing.  No chronic dental disorder was diagnosed.  

An October 2009 VA dental evaluation states that "it is more likely than not that ... the etiology of current oral maxillofacial complaints are related to or increased in severity beyond its natural progression due to his service."  No specific chronic dental disorder was diagnosed.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran advances that service connection for a chronic dental disorder manifested by radiating tooth pain is warranted secondary to his combat experiences and/or service-connected disabilities.  The Board observes that no chronic dental has been diagnosed on repeated VA dental examination.  Instead, the Veteran's maxillofacial complaints have been variously attributed to his service-connected right maxillary fracture residuals, maxillary sinusitis, and/or chronic TMJ disorder.  

The Board does not doubt that the Veteran experiences chronic facial and oral cavity pain and discomfort.  However, those symptoms have been repeatedly attributed to his currently service-connected disabilities and not a specific chronic dental disorder.  Indeen, such diability has not been diagnosed by a competent medical professional.  Therefore, the Board concludes that service connection for a chronic dental disorder to include radiating tooth pain is not warranted.  


ORDER

Service connection for a chronic TMJ disorder manifested by joint pain and popping is granted.  

Entitlement to service connection for a dental disorder to include radiating tooth pain is denied.



____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


